  Case 2:18-cv-00076-PLM-MV ECF No. 86 filed 09/14/20 PageID.970 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

CASEY HAYES PERRY, #244528,                   )
                       Plaintiff,             )
                                              )      No. 2:18-cv-76
-v-                                           )
                                              )      Honorable Paul L. Maloney
JON L. HALL,                                  )
                           Defendant.         )
                                              )

                                    JUDGMENT

      In accordance with the opinion entered today (ECF No. 85), and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: September 14, 2020                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
